Martin, P. J.,
An affidavit for a warrant of arrest was filed in this ease, in which it was alleged “that on June 12, 1929, defendant called at the plaintiff’s place of business at Lancaster, Penna., and selected from plaintiff’s stock thirteen calves of a total weight of 2410 pounds, which defendant stated he wished to buy. Said calves were set aside in a special pen, and defendant went away, stating that he would return shortly with money to pay for the same. Later in the same day, while plaintiff was temporarily absent from his place of business, defendant returned and removed the said calves, without the knowledge of the plaintiff, and without paying for the same as agreed.” These allegations were supported by the testimony at the hearing.
There were other charges contained in the affidavit, but the fraud committed in the purchase of the thirteen calves furnished sufficient ground upon which to issue the warrant of arrest and to hold the defendant.
*578It appeared from the testimony that defendant did not profit by his illegal conduct; that his ice-plant was removed for his failure to pay the instalment due upon it; and after the calves were killed, the meat spoiled and was unsalable.
There was no testimony to contradict the evidence of this loss to defendant, and it is not an unfair presumption that, although the debt to plaintiff was fraudulently created, defendant intended to pay for the calves when he sold the meat, and was prevented from doing so by reason of the meat having spoiled.
Defendant’s conduct brings him within the provisions of the Act of July 12, 1842, P. L. 339. The warrant of arrest was properly issued and defendant should be held, but in view of the unfortunate circumstances attendant upon the loss of the meat, it is proper that the bail should be reduced.
And now, to wit, July 20, 1929, the motion to quash the warrant of arrest is refused. The bail heretofore fixed in the sum of $2000 is reduced to the sum of $500. Bond to be approved by the prothonotary.